DETAILED ACTION
1.	Claims 1-83 are pending in this application for reissue of US Patent 10,289,560 (hereinafter “the '560 patent”) issued from application no. 15/267,718 (hereinafter “the '718 application”).  Claims 1-16 are patented claims.  Claims 17-83 are new claims added in this reissue application.

Prior or Concurrent Proceedings
2.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘560 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
 
Information Material to Patentability
3.	Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Non-Compliance with 37 C.F.R. 1.173
4.	CFR 1.173 (c) states:
(c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all and an explanation of the support in the disclosure of the patent for the changes made to the claims (emphasis added).

Although Applicant provided status of claim and alleged support for claim changes, there is no accompanying discussion that explains how the changes in the claims are supported.  For example, Applicant states that “New claim 17 is similar to Claim 1 of U.S. 10,289,560 B2. The features of new Claim 17 are exemplarily shown in Fig. 1.  The plurality of storages device of new Claim correspond to PCIe/NVME devices 13-0 to 1303 of Fig. 1.  The controller of new Claim correspond to the EP-like switch module 12 of Fig. 1.”  However, Applicant has not provided any explanation as to how “the controller is configured to allow the host to recognize the plurality of storage devices as a single storage device by: showing to the host” a physical function and a first and second virtual function in the manner recited in claim 17.  Also, merely stating that a new claim is similar to a patented claim does not explain how the new claim is supported by the original specification as filed.  For another example of lack of explanation of support, Applicant states that “New Claim 70 is similar to new Claim 76 explained later.”  Claim 70 is an apparatus claim while claim 76 is a method claim.  Claim 76 provides no explanation as to how the specification provides support for “a circuit configured to” perform several functions or how simulated ports in claim 76 provides support for actual ports in claim 70.  
  CFR 1.173 (c) requires an explanation of the support in the disclosure of the patent for the changes made to the claims, not merely references to patented claims and Figures without any explanation.  Applicant must explain how each of the limitations of the new claims are supported in the specification as originally filed with reference to specific passages in the specification with accompanying explanations.  Failure to comply in the next response will result in a notice of non-compliance with not substantive examination.  Failure to provide sufficient 

Claim Interpretation - 35 USC § 112(f)
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
The terms “controller,” “circuit,” and “module” are generic place holders that do not connote known structures that perform all of the functions recited in the claims.  The claim limitation associated with the “controller,” “circuit,” and “module” do not recite sufficient structures to perform the functions recited in the claims.  Thus, the presumption against interpretation under pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted.

8.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

9.	Functions and structures that correspond to the means-plus-function limitations are as follows:
“controller” configured to 
Functions: 
make the host recognize the storage devices by
1) allocating a physical functions of each of the storage devices to one of virtual functions of the single virtual storage device
2) allocating a virtual function of each of the storage devices to one of virtual functions of the single virtual storage device
3) showing to the host, a physical function of the single virtual storage device, and the virtual functions of the single virtual storage device

Structure: controller 16 shown in Figure 2 and physical and logical structures and operational descriptions disclosed in Figures 3, 4, and at col. 3, l. 6 – col. 4. l. 16 (c3:6-c4:16) of the specification to perform the recited functions.

“circuit” configured to 
Functions: 
Allow the host to recognize the plurality of storage devices as a single storage device by  showing to the host, a physical function of the single virtual storage device, first virtual function of the single storage device, and second virtual functions of the single storage device, the first virtual function being based on a physical function of each of the plurality of storage devices, the second virtual functions being based on a virtual function of each of the plurality of storage devices  

Structure: controller 16 shown in Figure 2 and physical and logical structures and operational descriptions disclosed in Figures 3, 4, and at c3:6-c4:16 of the specification to perform the recited functions.

“module”
Functions: 
1) simulate a first and second sets of ports
2) present a plurality of storage devices  to each of the one or more hosts as a single storage device

Structure: controller 16 shown in Figure 2 and physical and logical structures and operational descriptions disclosed in Figures 3, 4, and at c3:6-c4:16 of the specification to perform the recited functions.


Rejection under 35 U.S.C. 251 - Recapture
10.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

11.	Claim 65-83 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
A reissue will not be granted to "recapture" claimed subject matter which was surrendered in an application to obtain the original patent.  See MPEP §1412.20.  A three step process is used to apply the recapture rule:
“(1)      first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
  (2)     next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
  (3)     finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”    

(See MPEP §1412.02(I))


Step (1)  First, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims.
 	In this case, newly added claims 65-83 have been broadened by removing limitations of claims 1 and 11 underlined below: 
a controller configured to make the host recognize the storage devices as a single virtual storage device by 
allocating a physical function of each of the storage devices to one of virtual functions of the single virtual storage device,
allocating a virtual function of each of the storage devices to one of the virtual functions of the single virtual storage device, and
showing, to the host, a physical function of the single virtual storage device, and the virtual functions of the single virtual storage device.

	Newly added claims have been broadened by removing the above two allocating functions and the showing function of the controller as recited. 
.

13.	Step (2). Next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution 
Claims 17-83 omit/broaden claim limitations related to subject matter surrendered in the original prosecution.  
On July 10, 2018, Applicant amended the independent claims 1 as follows:
1. A switch module comprising: 
a first port in accordance with Peripheral Component Interconnect Express/Non-Volatile Memory Express standard respectively;
second ports in accordance with the PCle/NVMe standard respectively; and 
configured to make the host recognize the storage devices as a single virtual storage device by 
allocating a physical function of each of the storage devices to one of virtual functions of the single virtual storage device,
allocating a virtual function of each of the storage devices to one of the virtual functions of the single virtual storage device, and
showing, to the host, a physical function of the single virtual storage device, and the virtual functions of the single virtual storage device.

Claim 11 was amended in a similar fashion.
	Applicant also asserted that the claimed features of the controller shown in Figure 3, of making the host recognize the storage devices as a single virtual storage device by allocating physical and virtual functions and showing, to the host, physical and virtual functions of the single virtual device.  Applicant then argued that “These features are clearly not found in the Subramanyan reference which never discloses or suggests a controller configure to make the host recognize the storage devices as a single virtual storage device as is recited in the claimed invention.”  See pages 8-9 of Remarks/Arguments section of the Amendment filed on July 10, 2018 in the ‘718 application.
	Examination of the prosecution history of the ‘718 patent reveals that the matter omitted in claims 17-83 in this reissue application were added during prosecution of the ‘718 application to overcome prior art rejection and obtain allowance.  Thus, the broader aspect of claims 17-83 relate to the subject matter surrendered.

14.	Step (3). Finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule 
.

Claim Rejections - 35 USC § 112

15.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

16.	Claims 17-51 and 65-75 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

17.	Claims 17-37 recite a controller that includes a first interface and second interfaces.  The same controller is also configured to show a physical function and virtual functions of a single storage device to a host.  However, there is no disclosure, in the specification, of a controller that 

18.	Claims 38-51 recite a controller comprising a first interface, a plurality of interfaces, and a circuit configured to allow a host to recognize the plurality of storage devices as a single storage device by performing the function of showing a physical function and virtual functions.  The specification does not disclose any controller with the claimed interfaces.  Nor does the specification disclose a circuit configured as claimed.  There’s no mention of any circuit in the specification.  Claims 70-75 are rejected for similar deficiencies.

Allowable Subject Matter
19.	Claims 1-16 and 52-64 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-16 are allowed because the prior art of record does not teach the claimed controller with physical and logical structures disclosed in Figures 2-4 and described at c3:6-c4:16 to perform the recited functions. 
Claims 52-64 are allowed because when considered in combination with other limitations of the claims, prior art of record does not teach 
“showing, to the host, a physical function of the single storage device, 
showing, to the host, first virtual functions of the single storage device, 
showing, to the host, second virtual functions of the single storage device, the first virtual function being based on a physical function of each of the plurality of storage devices, the second virtual functions being based on a virtual function of each of the plurality of storage devices.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Woo H Choi whose telephone number is (571) 272-4179.  The examiner can normally be reached on weekdays between 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/Woo H. Choi/
Primary Examiner, Art Unit 3992
Conferees:
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992